  Case 19-34574-KRH             Doc 262      Filed 11/26/19 Entered 11/26/19 13:25:15                      Desc Main
                                            Document     Page 1 of 15




                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

    In re:                                                                 Case No.
               LeClairRyan, PLLC,1                                         19-34574-KRH

               Debtor                                                      Chapter
                                                                           7


             SECOND MOTION FOR ENTRY OF FURTHER ORDERS EXTENDING THE
              CHAPTER 7 TRUSTEE’S TIME TO ASSUME, REJECT, AND/OR ASSIGN
                    CERTAIN EXECUTORY CONTRACTS AND/OR LEASES
                 OF PERSONAL PROPERTY PURSUANT TO 11 U.S.C. § 365(d)(1)

              Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the Chapter

    7 trustee (in such capacity, the “Chapter 7 Trustee” and/or the “Trustee”) of the bankruptcy

    estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” and/or the “Debtor”), in the above-

    referenced Chapter 7 case (the “Case”) hereby submits this second motion (the “Second Motion”)

    for entry of further orders (ex-parte bridge order2 and final order) extending the time to assume,

    reject, and/or assign certain executory contracts and/or leases as more particularly described

    hereafter through and including February 28, 2020, pursuant to § 365(d)(1) of Title 11 of the

    United States Code (as amended, the “Bankruptcy Code”) and Rule 9006 of the Federal Rules of



    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.

    2
      A copy of the proposed bridge order (the “Second Bridge Order”) is attached hereto as Exhibit A and will be
    tendered to this Court upon the filing of this Motion.

Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH        Doc 262    Filed 11/26/19 Entered 11/26/19 13:25:15              Desc Main
                                   Document     Page 2 of 15




 Bankruptcy Procedure (the “Bankruptcy Rules”), and in support thereof respectfully represents

 as follows:

                                         JURISDICTION

        1.      The United States Bankruptcy Court for the Eastern District of Virginia (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing

 Order of Reference from the United States District Court for the Eastern District of Virginia, dated

 August 15, 1984.

        2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            Background

        4.      On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

 Chapter 11 of the Bankruptcy Code. Pursuant to §§ 1007 and 1108 of the Bankruptcy Code, the

 Debtor operated as a debtor-in-possession.

        5.      On September 12, 2019, the United States Trustee filed its Motion to Convert Case

 to Chapter 7 (the “Motion to Convert”) and notice thereof. ECF No. 61. At a hearing on

 September 26, 2019 (the “September 26 Hearing”), the Court denied the Motion to Convert.

 However, per agreement between the Debtor, the United States Trustee, and ABL Alliance, LLLP

 (the “Lender”), the Debtor’s Case was converted to a case under Chapter 7 of the Bankruptcy

 Code on October 4, 2019 (the “Conversion Date”).

        6.      At the time of the conversion, the Debtor was winding down its affairs in an orderly

 fashion, which fashion involved operating certain aspects of its business. These operations

 included, but were not limited to, the (a) reconciliation, resolution, and collection of accounts

 receivable, (b) transition of client files and other related information to respective clients,

                                                  2
Case 19-34574-KRH         Doc 262    Filed 11/26/19 Entered 11/26/19 13:25:15             Desc Main
                                    Document     Page 3 of 15




 replacement attorneys, and/or queues for destruction, (c) continued utilization of pre-petition bank

 accounts, cash management systems, IT systems, and/or payroll processing entities, (d) disposition

 of other Estate assets, and (e) maintenance of all requisite insurance (the “Wind-down

 Operations”).

        7.       Upon conversion, Lynn L. Tavenner was appointed interim trustee, and no trustee

 having been elected at the meeting of creditors, she continues to serve as trustee.

        8.       On the Conversion Date, the Chapter 7 Trustee filed the Trustee’s Motion for Use

 of Cash Collateral and Grant of Adequate Protection Related Thereto and Memorandum in

 Support Thereof (the “Cash Collateral Motion”) ECF No. 143, which Cash Collateral Motion

 has been granted by orders of this Court. As indicated in the Cash Collateral Motion, the Lender

 has agreed that the Chapter 7 Trustee, on behalf of the Estate, may use under certain terms and

 conditions cash collateral to pay delineated expenses related to the Wind-down Operations (as

 hereafter defined). On the Conversion Date, the Chapter 7 Trustee also filed her Motion for

 Immediate Authority to Operate Certain Aspects of Debtor’s Business for a Limited Period and to

 Shorten Notice Thereof, and Memorandum in Support Thereof (the “Operation Motion”), ECF

 No. 144, in which she requested the immediate authority to operate the Wind-down Operations (as

 hereafter defined) to preserve the value of the Estate.

        9.       Also on the Conversion Date, the Court entered the Chapter 7 Trustee’s First

 Interim Order (I) Authorizing Use of Prepetition Secured Lenders’ Cash Collateral Pursuant to

 11 U.S.C. §§ 361 and 363, and (II) Granting Adequate Protection and Related Relief to Prepetition

 Senior Secured Lenders, ECF No. 151, granting the relief sought in the Cash Collateral Motion.

 The Court also entered the Interim Order Authorizing Trustee to Operate Certain Aspects of

 Debtor’s Business for a Limited Period (the “Immediate Authority Order”), ECF No. 155,

                                                   3
Case 19-34574-KRH         Doc 262    Filed 11/26/19 Entered 11/26/19 13:25:15              Desc Main
                                    Document     Page 4 of 15




 granting the Immediate Authority sought in the Operation Motion, which authority was extended

 by Supplemental Order Authorizing Trustee to Continue to Operate Certain Aspects of Debtor’s

 Business for a Limited Period, ECF No. 196 (collectively with the Immediate Authority Order, the

 “Authority Order”).

        10.     On October 30, 2019, the Chapter 7 Trustee, by counsel, filed her Motion for Entry

 of Orders Extending the Chapter 7 Trustee’s Time to Assume, Reject, and/or Assign Certain

 Executory Contracts and/or Leases of Personal Property Pursuant to 11 U.S.C. § 365(d)(1) (the

 “First Executory Contract Motion”), ECF No. 201, wherein the Trustee requested an extension

 of the time to assume, reject, and/or assign (the “Assumption/Rejection Period”) certain

 executory contracts and/or leases through and including December 16, 2019. Also, on October 30,

 2019, the Court entered the Ex Parte Bridge Order Extending the Time to Assume, Reject, and/or

 Assign Certain Executory Contracts and/or Leases of Personal Property Pursuant to 11 U.S.C. §

 365(d)(1), ECF No. 202, extending the Assumption/Rejection Period through and including entry

 of a final order disposing of the First Executory Contract Motion on the merits. The First Executory

 Contract Motion addressed multiple issues necessary for the Trustee to continue to administer the

 Case and conduct the Wind-down Operations. The Trustee, in the exercise of her business

 judgment, filed the First Executory Contract Motion in an effort to maintain her ability to otherwise

 continue seamlessly the Wind-down Operations.

        11.     On October 31, 2019, the Debtor filed its schedules, statements, lists (the

 “Schedules”). See ECF Nos. 208 and 209. The Schedules appeared to contain a limited disclosure

 of executory contracts. On November 12, 2019, the Trustee conducted the meeting of creditors

 pursuant to § 341 of the Bankruptcy Code. At said meeting, the Trustee confirmed through the

 testimony of certain of the Debtor’s former corporate officers that the Debtor did not maintain a

                                                  4
Case 19-34574-KRH         Doc 262    Filed 11/26/19 Entered 11/26/19 13:25:15              Desc Main
                                    Document     Page 5 of 15




 central depository for contract and leases, and as such, it was extremely difficult to ascertain the

 universe of said agreements.

        12.     At the hearing on the First Executory Contract Motion, the Court granted the

 Trustee’s expedited hearing request and indicated that it would grant the relief sought in the First

 Executory Contract Motion (although no said order has been entered at the time of filing this

 Motion).

        13.     Following the November 21, 2019 omnibus hearing and the Court’s indication to

 grant the related requested relief, the Trustee has continued with the Wind-down Operations

 pursuant to the Authority Order and diligently investigated the Debtor’s financial affairs. In

 connection with the same, the Trustee has continued conversation with various parties in interest.

 It is the general belief of those assisting the Trustee with the Wind-down Operations that there

 remain outstanding executory contracts and unexpired leases that were in existence at the Petition

 Date and later the Conversion Date that are still unknown but could be necessary to complete the

 Wind-down Operations without disruption. As such, the Trustee files this Second Motion, seeking

 an additional extension of the Assumption/Rejection Period.

                                              Requested Relief

        14.     Given the continued Wind-down Operations and the fact that the Trustee remains

 unaware of the universe of executory contracts, the Trustee believes it appropriate to further extend

 the Assumption/Rejection Period.

        15.     Pursuant to 11 U.S.C. § 365(d)(1):

        in a case under chapter 7 of this title, if the Trustee does not assume or reject an
        executory contract or unexpired lease of residential real property or of personal
        property of the Debtor within 60 days after the order for relief, or within such
        additional time as the court, for cause, within such 60-day period, fixes, then such
        contract or lease in deemed rejected.

                                                  5
Case 19-34574-KRH          Doc 262    Filed 11/26/19 Entered 11/26/19 13:25:15                Desc Main
                                     Document     Page 6 of 15




 The current Assumption/Rejection Period expires on December 16, 2019. This Court may extend

 that period for cause. See 11 U.S.C. § 365(d)(1). On November 12, 2019, the Trustee conducted

 the meeting of creditors pursuant to § 341 of the Bankruptcy Code. At said meeting, the Trustee

 confirmed that the Debtor did not maintain a central depository for contract and leases. Given the

 Chapter 7 Trustee’s continuation of the Wind-down Operations, the entry of the Supplemental

 Order Approving Modified Client File Disposition Procedures, ECF No. 198, and the Trustee’s

 inability to know with certainty the universe of contracts and lease, the Trustee finds it necessary

 to further extend the Assumption/Rejection Period. See In re Simetco, 1993 WL 541459 (Bankr.

 N.D. Ohio 1993). The extension of time requested by this Second Motion merely continues

 preserves the status quo as indicated in the First Executory Contract Motion, to further allow the

 Chapter 7 Trustee to continue the Wind-down Operations. Simultaneously, the Trustee continues

 to determine the universe of the contracts and leases and determine which of those that are

 necessary for the Wind-down Operations, if any, without inadvertently allowing necessary

 contracts or leases to terminate by operation of law.

         16.     Based upon the foregoing, the Chapter 7 Trustee submits that the potential harm to

 the Estate and all parties in interest in the event of a premature rejection of a lease or executory

 contract is substantial. In contrast, there will be no prejudice whatsoever to the affected parties in

 interest if the requested extension is granted.

         17.     The extension of the Assumption/Rejection Period through and through February

 28, 2020, is in the best interests of the Debtor, the Estate, and all parties in interest.

                                                NOTICE

         18.     Upon entry of the Second Bridge Order, the Chapter 7 Trustee will serve said Order

 and the Motion on: (a) the Office of the United States Trustee; (b) all parties listed on the Debtor’s

                                                     6
Case 19-34574-KRH         Doc 262    Filed 11/26/19 Entered 11/26/19 13:25:15             Desc Main
                                    Document     Page 7 of 15




 Official Form 106G except known landlords whose leases have already been rejected by Order of

 this Court; (c) the Debtor’s 20 Largest Unsecured Creditors; (d) all known secured creditors from

 the Debtor’s Official Form 106D; (e) the Core Parties and 2002 List as defined in the Order

 Establishing Certain Notice, Case Management, and Administrative Procedures, ECF No. 38; and

 (f) all parties requesting service of pleadings in this Case. In light of the nature of the relief

 requested herein, the Chapter 7 Trustee submits that no other or further notice is required.

        19.     Section 365(d)(1) of the Bankruptcy Code empowers this Court to grant the relief

 requested herein by motion. There is no specific “notice and hearing requirement” found at §

 365(d)(1). However, Bankruptcy Rule 6006 states that Bankruptcy Rule 9014 governs matters

 associated with 11 U.S.C. § 365. Bankruptcy Rule 9014 provides “relief shall be requested by

 motion, and reasonable notice and opportunity for hearing shall be afforded the party against whom

 relief is sought.” The “notice and hearing requirements” are met if the notice and opportunity for

 hearing that are given are appropriate in the particular circumstances. See 11 U.S.C. § 102(1)(A)

 (defining “after notice and a hearing”). Section 105(a) of the Bankruptcy Code provides in relevant

 part, “[t]he Court may issue any order, process, or judgment that is necessary or appropriate to

 carry out the provisions of this title.” 11 U.S.C. § 105(a).

        WHEREFORE, the Chapter 7 Trustee respectfully requests that the Court enter orders (i)

 extending the Assumption/Rejection Period on an interim basis until such time as this matter may

 be heard and thereafter through and including February 28, 2020, and (ii) granting such other and

 further relief as this Court deems just and proper.




                                                   7
Case 19-34574-KRH         Doc 262    Filed 11/26/19 Entered 11/26/19 13:25:15               Desc Main
                                    Document     Page 8 of 15




                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: November 26, 2019               By: /s/ Paula S. Beran
  Richmond, Virginia                     Paula S. Beran, Esquire (VSB No. 34679)
                                         PBeran@TB-LawFirm.com
                                         David N. Tabakin, Esquire (VSB No. 82709)
                                         DTabakin@TB-LawFirm.com
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                         Telecopier: (804) 783-0178

                                                 Counsel for Lynn L. Tavenner, Chapter 7 Trustee


                                  CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court, I certify that on this 26th day of November 2019,
 a true copy of the foregoing Second Motion was sent electronically and/or by first-class postage
 prepaid to the Office of the United States Trustee. Upon entry of the Second Bridge Order, the
 Trustee will send a copy of the Second Motion and Second Bridge Order by electronic means
 and/or by first-class postage prepaid to: (a) the Office of the United States Trustee; (b) all parties
 listed on the Debtor’s Official Form 106G except known landlords; (c) the Debtor’s 20 Largest
 Unsecured Creditors; (d) all known secured creditors from the Debtor’s Official Form 106D; (e)
 the Core Parties and 2002 List as defined in the Order Establishing Certain Notice, Case
 Management and Administrative Procedures, ECF No. 38; and (f) all parties requesting service of
 pleadings in this Case.

                                                /s/ Paula S. Beran, Esquire
                                                Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                   8
  Case 19-34574-KRH                Doc 262     Filed 11/26/19 Entered 11/26/19 13:25:15                      Desc Main
                                              Document     Page 9 of 15




                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF VIRGINIA
                                              Richmond Division

    In re:                                                                   Case No.
                LeClairRyan, PLLC,1                                          19-34574-KRH

                Debtor                                                       Chapter
                                                                             7


         SECOND EX PARTE BRIDGE ORDER FURTHER EXTENDING THE TIME TO
          ASSUME, REJECT, AND/OR ASSIGN CERTAIN EXECUTORY CONTRACTS
        AND/OR LEASES OF PERSONAL PROPERTY PURSUANT TO 11 U.S.C. § 365(d)(1)

               This matter coming before the Court on the Second Motion for Entry of Further Orders

    Extending the Chapter 7 Trustee’s Time to Assume, Reject, and/or Assign Certain Executory

    Contracts and/or Leases of Personal Property Pursuant to 11 U.S.C. § 365(d)(1), ECF No.__ (the

    “Motion”),2 filed by Lynn L. Tavenner, trustee, not individually but solely in her capacity as the

    chapter 7 trustee (in such capacity, the “Chapter 7 Trustee” and/or “Trustee”) of the bankruptcy

    estate (the “Estate”) of LeClairRyan PLLC, the above-captioned debtor (“LeClairRyan” or the

    “Debtor”); the Court having reviewed the Motion and seeking among other things entry of a bridge

    order extending the Assumption/Rejection Period as set forth herein; and the Court having found

    that (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (b) this




    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.

    2
        Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Motion.

Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH         Doc 262 Filed 11/26/19 Entered 11/26/19 13:25:15                Desc Main
                                 Document    Page 10 of 15




 is a core proceeding pursuant to 28 U.S.C. § 157(b), (c) venue is proper before this Court pursuant

 to 28 U.S.C. §§ 1408 and 1409, (d) notice of the Motion and the proposed order was adequate

 under the circumstances and (e) cause has been established under § 365(d)(1) of the Bankruptcy

 Code to extend the Assumption/Rejection Period as set forth herein; and the Court having

 determined that the legal and factual bases set forth in the Motion establish just cause for the

 interim relief granted herein;

 IT IS HEREBY ORDERED THAT:

        1.       The Motion is GRANTED on an interim basis. This Bridge Order is effective only

 from the date hereof until entry of an order disposing of the Motion on its merits (the “Order

 Date”). The Court’s disposition of the Motion shall not impair any action taken pursuant to the

 Bridge Order.

        2.       The period established by § 365(d)(1) of the Bankruptcy Code during which the

 Chapter 7 Trustee may assume, reject, and/or assign the leases and executory contracts (the

 “Assumption/Rejection Period”) is extended to and including the Order Date (the “Extended

 Deadline”).

        3.       The entry of this Bridge Order is without prejudice to (a) the right, if any, of any

 party to seek an order requiring the Chapter 7 Trustee to elect to assume or reject such leases and

 executory contracts prior to the expiration of the Extended Deadline or (b) the Chapter 7 Trustee’s

 right to oppose any such relief.

        4.       Nothing herein shall constitute or be deemed to constitute: (a) an assumption or

 rejection of any agreement, lease, or contract pursuant to § 365 of the Bankruptcy Code; or (b) an

 acknowledgment by the Chapter 7 Trustee that any agreement, contract, or lease is an unexpired



                                                  2
Case 19-34574-KRH           Doc 262 Filed 11/26/19 Entered 11/26/19 13:25:15                Desc Main
                                   Document    Page 11 of 15




 lease of nonresidential real property subject to § 365(d) of the Bankruptcy Code. The Chapter 7

 Trustee reserves all of her rights with respect to such issues.

         5.        The Chapter 7 Trustee is authorized and empowered to take all actions necessary

 to implement the relief granted in this Bridge Order.

         6.        Upon entry, the Clerk shall forthwith provide (by First Class mail, postage prepaid

 and/or electronic delivery) a copy of this Bridge Order to counsel for the Chapter 7 Trustee. The

 Chapter 7 Trustee shall promptly serve copies of this Bridge Order(a) the Office of the United

 States Trustee; (b) all parties listed on the Debtor’s Official Form 106G except known landlords;

 (c) the Debtor’s 20 Largest Unsecured Creditors; (d) all known secured creditors from the Debtor’s

 Official Form 106D; (e) the Core Parties and 2002 List as defined in the Order Establishing

 Certain Notice, Case Management and Administrative Procedures, ECF No. 38; and (f) all parties

 requesting service of pleadings in this Case.

         7.        This Court shall retain exclusive jurisdiction over any and all matters arising from

 or related to the implementation, interpretation, or enforcement of this Bridge Order.

  ENTERED:
                                                        UNITED STATES BANKRUPTCY JUDGE


 I ask for this:

 /s/
 Paula S. Beran, Esquire (VSB No. 34679)
 PBeran@TB-LawFirm.com
 David N. Tabakin, Esquire (VSB No. 82709)
 DTabakin@TB-LawFirm.com
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Facsimile: (804) 783-0178
         Counsel for Lynn L. Tavenner, Chapter 7 Trustee


                                                    3
Case 19-34574-KRH        Doc 262 Filed 11/26/19 Entered 11/26/19 13:25:15              Desc Main
                                Document    Page 12 of 15




                                Local Rule 9022-1 Certification

         I hereby certify that, pursuant to Local Rule 9022-1, the foregoing proposed Final Order
 has either been served upon and/or endorsed by all necessary parties.

                                     /s/
                                     Counsel for Lynn L. Tavenner, Chapter 7 Trustee

 Service List for Entered Order

 Paula S. Beran, Esquire
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219




                                                4
  Case 19-34574-KRH                Doc 262 Filed 11/26/19 Entered 11/26/19 13:25:15                          Desc Main
                                          Document    Page 13 of 15




                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF VIRGINIA
                                              Richmond Division

    In re:                                                                   Case No.
                LeClairRyan, PLLC,1                                          19-34574-KRH

                Debtor                                                       Chapter
                                                                             7


          SECOND ORDER RESOLVING MOTION TO FURTHER EXTEND TIME TO
          ASSUME, REJECT, AND/OR ASSIGN CERTAIN EXECUTORY CONTRACTS,
        AND/OR LEASES OF PERSONAL PROPERTY PURSUANT TO 11 U.S.C. § 365(d)(1)

               This matter coming before the Court on the Second Motion for Entry of Further Orders

    Extending the Chapter 7 Trustee’s Time to Assume, Reject, and/or Assign Certain Executory

    Contracts and/or Leases of Personal Property Pursuant to 11 U.S.C. § 365(d)(1), ECF No. ____

    (the “Motion”),2 filed by Lynn L. Tavenner, trustee, not individually but solely in her capacity as

    the chapter 7 trustee (in such capacity, the “Chapter 7 Trustee”) of the bankruptcy estate (the

    “Estate”) of LeClairRyan PLLC, the above-captioned debtor (“LeClairRyan” or the “Debtor”);

    the Court having reviewed the Motion; and the Court having found that (a) the Court has

    jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b) this is a core proceeding

    pursuant to 28 U.S.C. § 157(b); (c) venue is proper before this Court pursuant to 28 U.S.C. §§




    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.

    2
        Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Motion.

Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH         Doc 262 Filed 11/26/19 Entered 11/26/19 13:25:15                   Desc Main
                                 Document    Page 14 of 15




 1408 and 1409; (d) notice of the Motion and the proposed order was adequate under the

 circumstances; and (e) cause has been established under § 365(d)(1) of the Bankruptcy Code to

 extend the Assumption/Rejection Period as set forth herein; and the Court having determined that

 the legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

 IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as provided herein.

        2.      The period established by § 365(d)(1) of the Bankruptcy Code during which the

 Chapter 7 Trustee may assume or reject (the “Assumption/Rejection Period”) any unexpired

 leases and/or executory contracts is extended to and including February 28, 2020 (the “Extended

 Deadline”).

        3.      The entry of this Order is without prejudice to (a) the right, if any, of any party to

 seek an order requiring the Chapter 7 Trustee to elect to assume or reject the any such leases and

 executory contracts prior to the expiration of the Extended Deadline or (b) the Chapter 7 Trustee’s

 right to oppose any such relief.

        4.      Nothing herein shall constitute or be deemed to constitute: (a) an assumption or

 rejection of any other agreement, lease, or contract pursuant to § 365 of the Bankruptcy Code; or

 (b) an acknowledgment by the Chapter 7 Trustee that any other agreement, contract, or lease is an

 unexpired lease of nonresidential real property subject to § 365(d) of the Bankruptcy Code. The

 Chapter 7 Trustee reserves all of her rights with respect to such issues.

        5.      The Chapter 7 Trustee is authorized and empowered to take all actions necessary

 to implement the relief granted in this Order.

        6.      This Court shall retain exclusive jurisdiction over any and all matters arising from

 or related to the implementation, interpretation or enforcement of this Order.

                                                   6
Case 19-34574-KRH        Doc 262 Filed 11/26/19 Entered 11/26/19 13:25:15              Desc Main
                                Document    Page 15 of 15




  ENTERED:
                                                    UNITED STATES BANKRUPTCY JUDGE

 I ask for this:


 /s/
 Paula S. Beran, Esquire (VSB No. 34679)
 PBeran@TB-LawFirm.com
 David N. Tabakin, Esquire (VSB No. 82709)
 DTabakin@TB-LawFirm.com
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Facsimile: (804) 783-0178

         Counsel for Lynn L. Tavenner, Chapter 7 Trustee


                                Local Rule 9022-1 Certification

         I hereby certify that, pursuant to Local Rule 9022-1, the foregoing proposed Final Order
 has either been served upon and/or endorsed by all necessary parties.

                                     /s/
                                     Counsel for Lynn L. Tavenner, Chapter 7 Trustee

 Service List for Entered Order


 Paula S. Beran, Esquire
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219




                                                7
